DETAILED ACTION
Claim Interpretation
Claims 17-20 are drawn to a computer program product implemented on a personal communication device. A device cannot be interpreted as a signal. Therefore, the claim is directed to statutory subject matter under 35 U.S.C. 101. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 17, the prior art of record, alone or in combination, fails to teach at least “segmenting respective digital images into body pixels and image background pixels by detecting edges of the body pixels, wherein detecting edges comprises calculating a difference of pixel intensities between respective pixels of each digital image and neighboring pixels adjacent to the respective pixels; removing enclosed background pixels located within identified edges enclosing the body pixels of the respective digital images; extracting features of the insect specimens from the respective digital images by calculating variance of pixel intensity across the respective digital images.”
At best, Bisberg et al (US 20190034736) teaches in ¶65 At step 414, a selected feature of the first object is filtered from the cropped image. An example of step 414 being performed is shown in FIG. 5. In this example, the embodiment shown in FIG. 5 includes gridlines forming a pattern on a surface of first object A and second object B. These gridlines are the selected feature that is filtered from the cropped image.
At best, He et al (US 20150310268) teaches in ¶116 a clustering algorithm is run on the pixel intensity profiles (the rows of the design matrix A). It will produce clusters of temporally correlated pixels; and further a classifier can then be built on features extracted from those segments of all corresponding ratio images of banknotes in the training set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669